Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 15/839333
    
        
            
                                
            
        
    

Parent Data15839333, filed 12/12/2017 Claims Priority from Provisional Application 62434556, filed 12/15/2016.

Non-Final Office Action after RCE


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.
 

Status of claims

Claims 9, 15, 23 and 24 are pending. 
All claims were examined.
No claim is allowed.   



35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Frantz et al. (WO 2010/078319, IDS 6/28/2018),  B. Dobenecker et al. (First published: 13 October 2015;  https://doi.org/10.1111/jpn.12383 ; Volume 99, Issue 6 December 2015 Pages 1017-1024, 892),  Dunkel et al. (Dunkel A, J Agric Food Chem. 2007 Aug 8;55(16):6712-9. doi: 10.1021/jf071276u. Epub 2007 Jul 7. PMID: 17616213. 892 ref. dated 5/04/2021, 8 pages), Simone Toelstede, et al. (Journal of Agricultural and Food Chemistry 2009 57 (4), 1440-1448 DOI: 10.1021/jf803376d, 892) and Shimada et al. (2007 Jul 7. PMID: 17616213, 892  dated 04/29/2021), Shimada et al. (892 dated 08/28/2020). These references teach methods which embraces Applicants claimed invention. See the entire documents. These references teach a method and composition which embraces Applicants claimed invention.  See the entire documents. 


In regards to claims 9, 15, 23 and 24, Frantz et al. teaches pet food compositions for companion animals, which have increased therapeutic and prophylactic efficacy for treating and/or preventing kidney disorders.[003].
Frantz et al teaches preventing or treating kidney related disorder, or improving kidney function in companion animal, preferably dog or cat.  
In regards to claim 9, Frantz et al  teaches the feeding a companion animal is a  dog and a cat .[0012] and [0013]. 
In regards to claim 9, Frantz et al.  teaches dog food composition comprises protein, fat, carbohydrate, fiber and combinations thereof.  [0014].
In regards to claim 9,  it teaches that the composition is a dog food  [0015] and teaches the composition is a cat food.  [0016].  It teaches both dry and moist food {[0018] and [0019]. 
Frantz et al. teaches food compositions comprising for companion animals comprising lipoic acid provides a substantially nutritionally complete diet for the intended recipient animal. [0028].
fat, about 0 wt. % to about 75 wt. % carbohydrate, about 0 wt. % to about 95 wt. % protein, about 0 wt. % to about 40 wt. % dietary fiber, and about 0 wt. % to about 15 wt. % of one or more nutritional balancing agents. [0034]. 
Frantz teaches a pet food composition comprising fat, carbohydrate, protein and dietary fiber as in claim 9. It teaches that the fat and carbohydrate food ingredient is obtained from a variety of sources such as animal fat, fish oil, vegetable oil, meat, meat by-products, grains, other animal or plant sources, and mixtures thereof. Grains include wheat, corn, barley, and rice. [0035].
It teaches the protein food ingredient is obtained from a variety sources such as plants, animals, or both. Animal protein includes meat, meat by-products, dairy, and eggs. Meats include the flesh from poultry, fish, and animals such as cattle, swine, sheep, goats, and the like, meat by-products include lungs, kidneys, brain, livers, stomachs, and intestines. The protein food ingredient may also be free amino acids and/or peptides. Preferably, the protein food ingredient includes meat, a meat by-product, dairy products, or eggs. [0036].
Frantz teaches the fiber food ingredient is obtained from a variety of sources such as vegetable fiber sources, for example, cellulose, beet pulp, peanut hulls, and soy fiber.  It teaches that, The American Feed Control Officials (ΛΛFCO) provides recommended amounts of such nutrients for dogs and cats. Vitamins generally useful as food additives include vitamin A, vitamin Bl. vitamin B2, vitamin B6. vitamin B 12, vitamin D, biotin, vitamin K, folic acid, inositol, niacin, and pantothenic acid. Minerals and trace elements useful as food additives include calcium, phosphorus, sodium, potassium, magnesium, copper, zinc, chloride, iron, selenium, iodine, and iron.  [0038].
Frantz et al. teaches that the food compositions may contain additional ingredients such as vitamins, minerals, fillers, palatability enhancers, binding agents, flavors, stabilizers, emulsifiers, sweeteners, colorants, buffers, salts, coatings, and the , food ingredient, and other ingredients will depend on a variety of factors such as the particular components and ingredients included in the composition; the species of animal; the animal’s age, body weight, general health, sex, and diet; the animal’s consumption rate; the type of disease or condition being treated; and the like. [0039].
In regards to amounts of food ingredients fat, carbohydrate, protein and dietary fiber, Frantz et al. teaches the range which overlaps Applicants claimed invention as cited in [0034].  
In regards claim 9, to metabolites as instantly claimed, Frantz teaches addition of creatine in pet food composition  [0047].  The degradation product of creatine is creatinine.
Im regards to claim 15, Frantz teaches regular administration of pet food.  Therefore, a person skilled n the art would consider administration of claimed pet food by regular method which is the same as taught by Frantz et al.  

In regards to claims 23 and  24, Frantz et al teaches the companion animals are dog and cat.  [0012] and [0013].   Frantz et al. teaches aged (senior dog and aged (senior) cat. See [0015] and [0016] for dog and cat food. See also [0038]. 

It would have been obvious to one of ordinary skill in the art can select the amount and type of food ingredients for a typical food comprising fat, carbohydrate, protein and dietary fiber. The term comprising allows other ingredients can be added.  A person skilled in the art would find specific amounts needed for each component, food ingredient, and other ingredients will depend as needed.  A person skilled in the would also consider species of animal; the animal’s age, body weight, general health, sex, 

	Franz et al. does not explicitly teaches addition of creatinine, ethanolamine and gamma-glutamylleucine in the pet food composition as in claim 9.

	In regards to addition of creatinine in the composition, Dobenecker et al. teaches creatine and creatinine are present in dogs food.  See table 1 on page 1019 it discloses the content of creatine and creatinine in different complete diets and single feedstuffs for dogs.   It teaches details of the mechanism, amounts  and creatine concentration suitable for use. See left col. on page 1021.
	Therefore, the content of creatine and creatinine in a wide range of currently available commercially processed wet and dry diets and bone and raw food (BARF) diets for dogs as well as natural prey was compared. By including raw materials and by calculating total creatine (creatine + creatinine) as well as the percentage of creatinine per total creatine (creatinine/creatine + creatinine ratio), the potential creatine losses during processing can be quantified and differentiated from the influence of raw material quality. Data are reported on dry matter basis as well as relative to crude protein (CP) to allow the assessing of meat quality  and metabolizable energy (ME) in order to calculate the daily dietary creatine intake of dogs from processed and unprocessed sources respectively. ( 2ndPara, left col. page 1018)
All unprocessed products were generally high in creatine and low in creatinine (Table 1) resulting in a Cn/Cr+Cn ratio of maximally 8%.


    PNG
    media_image1.png
    687
    715
    media_image1.png
    Greyscale


[AltContent: rect][AltContent: rect] 
	In regards to claim 9, Dunkel et al. (2007) teaches Molecular and sensory characterization of gamma-glutamyl peptides as key contributors to the kokumi taste of edible beans (Phaseolus vulgaris L.)
	In regards to addition of gamma-glutamylleucine, in pet food, a nearly tasteless aqueous extract isolated from beans (Phaseolus vulgaris L.) to a model chicken broth enhanced its mouthfulness and complexity and induced a much more long-lasting savory taste sensation on the tongue (Dogs  do have the same four basic taste sensations as humans, sweet, salty, sour, and bitter) led to the identification of gamma-L-glutamyl-L-leucine, gamma-L-glutamyl-L-valine, and gamma-L-glutamyl-L-cysteinyl-beta-alanine as key molecules inducing this taste-modifying effect. When added to a savory matrix such as sodium chloride and monosodium glutamate solutions or chicken broth, the detection thresholds of these gamma-glutamyl peptides decreased significantly and remarkably enhanced mouthfulness, complexity, and long-lastingness of the savory taste were observed; for example, the threshold of gamma-glutamyl-cysteinyl-beta-alanine decreased by a factor of 32 in a binary mixture of glutamic acid and sodium chloride. As tasteless molecules inducing mouthfulness, thickness, and increasing continuity of savory foods were  "kokumi" flavor compounds, the peptides identified in raw as well as thermally treated beans have to be considered as kokumi compounds.  (Abstract).
	Toelstede et al teaches a series of Kokumi Peptides Impart the Long-Lasting Mouthfulness of Matured Gouda Cheese Toelstede et al. (2009).The γ-l-glutamyl dipeptides were found to impart an enhanced kokumi sensation to the matured cheese, whereas none of the α-glutamyl peptides were found to be active. Among the γ-l-glutamyl peptides, such as  Glu-Me ,and  γ-Glu-Leu, present in GC44 in concentrations between 4.11 and 17.66 μmol/kg, were identified for the first time as the key kokumi molecules enhancing mouthfulness and complex taste continuity of the matured cheese. (Abstract). 
 Toelstede et al

    PNG
    media_image2.png
    186
    341
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of prior art cited above method Frantz teaches (WO 2010/078319) teaches a method for a pet diet companion composition containing fats, carbohydrates, proteins, libers, nutritional balancing agents such as vitamins, minerals, trace elements, and mixtures thereof.   One of ordinary skill in the art would be able to select the amount and type of food ingredients for a typical food based upon the dietary' requirements of the animal, for example, the animal’s species, age, size, weight, health, and function.  The reference cited above does not explicitly teaches ethanolamine as in claim 9.Shimada et al teaches the advantages of adding ethanolamine in the composition.it teaches that dietary eritadenine and ethanolamine depress fatty acid desaturase activities by Increasing liver microsomal phosphatidylethanolamine in rats
.Shimada et al teaches that diet supplemented with either ethanolamine or eritadenine shows marked hypercholesteremic effects. The concentration of liver microsomal phosphatidylethanolamine (PE) was significantly increased and the ratio of phosphatidylcholine (PC) to PE was significantly decreased by both ethanolamine and eritadenine (Abstract and tables 4 and 6 and discussion}.i

It would have been obvious to one skilled in the art would add ethanolamine in the diet supplemented in a pet food ethanolamine which shows marked hypercholesteremic effects as taught by Shimada et al. 

It would have been obvious to one skilled in the art to select the fat and carbohydrate food ingredient such as animal fat, fish oil, vegetable oil, meat, meat by-products, grains, other animal or plant sources, and mixtures thereof. Grains include wheat, corn, barley, and rice and protein food ingredient as taught by Frantz. It also teaches the fiber food ingredient is obtained from a variety of sources such as vegetable fiber sources, for example, cellulose, beet pulp, peanut hulls, and soy fiber.  The nutritional balancing agents are obtained from a variety of sources known to skilled artisans, for example, vitamin and mineral supplements and food ingredients. Vitamins and minerals can be included in amounts required to avoid deficiency and maintain health. Shimada et al was added because it teaches that diet supplemented with either ethanolamine or eritadenine shows marked hypercholesteremic effects.
Therefore, addition of using vitamins generally useful as food additives include vitamin A. vitamin Bl, vitamin B2, vitamin B6, vitamin B12, vitamin D, biotin, vitamin K, folic acid, inositol, niacin, and pantothenic acid. Minerals and trace elements useful as food additives include calcium, phosphorus, sodium, potassium, magnesium, copper, zinc, chloride, iron, selenium, iodine, and iron would have been obvious to prepare food composition provided contains similar ingredients, the modulation effect as claimed would be the same. One skilled in the art at the time the invention was filed to select specific about specific amounts for each composition component, food ingredient, and other ingredients will depend on a variety of factors such as the particular components and ingredients included in the composition; the species of animal; the animal’s age, body weight, general health, sex, and diet; the animal’s consumption rate; the type of disease or condition being treated including kidney disease.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).   
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 15, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US Patent 10, 405, 564. Although the claims at issue are not identical, they are not patentably distinct from each other because  of the following reasons,
Instant claim 9 is  method comprising: administering a pet food composition to a companion animal, the pet food composition comprising protein, carbohydrates, fat, fiber, and metabolites, the metabolites comprising gamma-glutamylleucine, creatinine and ethanolamine, wherein the pet food composition is administered to the companion animal in an amount ranging from 3 g of the pet food composition per 1 lb body weight of the companion animal to about 16 g of the pet food composition per 1 lb body weight of the companion animal, wherein the metabolites are each present in at least one amount selected from the group consisting of (1) about 0.01 wt.% to about 10 wt. % of the pet food composition and (ii) about 1IU to about 500,000 IU per kg of the pet food composition.

Claim 1 of the issued patent US ‘564 is drawn to  pet food composition for a small dog, the pet food composition comprising: protein, fat, carbohydrates, a preservative, and fiber; at least three antioxidants.  Claims 5 and 12 are drawn to pet food composition of claim 1, wherein the pet food includes at least three metabolites for modulating antioxidant concentration in the small dog, the metabolites selected from the group consisting of 5-oxoproline, gamma-glutamyl phenylalanine, urate, gamma-glutamyl isoleucine, gamma-glutamylleucine and others ingredients. 
Instant claims differ from the claims of US 10,405,564 in claiming amounts the  ingredients.  The term “comprising” in claim 9 of the instant application allows other ingredients can be added including vitamin D.   
1,430 IU per 1,000 kcal ME; wherein the pet food composition provides about 3,500 to about 6,000 kcal ME per kg of the pet food composition on a dry matter basis. Claim 5:  The pet food composition of claim 1, wherein the pet food includes at least three metabolites for modulating antioxidant concentration in the small dog, the metabolites selected from the group consisting of 5-oxoproline, gamma-glutamyl phenylalanine, urate, gamma-glutamyl isoleucine, gamma-glutamylleucine, gamma-glutamylvaline, gamma-glutamyltyrosine, xylonate, arabonate, gamma-glutamylmethionine, gulono-1,4-lactone, bilirubin (E,E), cysteine-glutathione disulfide, and threonate. small dog in issued patent and senior dog in instant claim 23, a person skilled in the art at the time the invention was filed would consider the addition of metabolites or any other ingredients considering the age of the dog.   In regards to regular administration, which is considered obvious. No specific administration is claimed. In regards to Claim 23, senior cat as instantly claimed, one skilled in the art would consider the amount of food seeing the size and age of the cat as applies to dog. No unexpected results are seen. 
For the reasons cited above the invention as claimed is considered obvious to one skilled in the art at the time the invention was filed. 
Terminal disclaimer will overcome this rejection. 

DECLARATION UNDER 37 C.F.R. §1.132

A declaration dated 08/03/2021 filed with RCE by Dr. Rondo P. Middleton is acknowledged.  Applicants arguments were considered but were not found sufficient to over come the rejection.   Applicants argued about Dunkel et al that it applies to humans and not dogs.  Examiner respectfully disagrees with the arguments because for example vitamin D is given to dogs and cats and also human takes vitamin D.   Examiner added a reference to explain more for motivation to add glutamylleucine in the food. 
  In regards to reference to Pekel et al, cats and dogs  taste buds are expected to be different. The amount can be given according the need and given to cat or dog. The quantity of these ingredients are not fixed.   The food is made by combination of ingredients and vary with the need of Dog and Cat.  A person skilled in the art is expected to decide accordingly, seeing the health, age, size and other necessary considerations. 
Applicants argue that distinct metabolite requires individual selection of metabolites and conclude that claim language is clear and unambiguous.   

Applicants have not shown any unexpected results. 

Specification discloses in example 1, bone mineral density and in example show about vitamin D compounds which are deleted from claims after the office action.

Examples 1, (Bone Mineral Content) tables 4 and 5).
Specification discloses that the metabolite correlations with bone mineral compounds were determined based on plasma level. Metabolomics (Table 2). This provided a predictive model of compounds which can influence bone mineral content either positively or negatively. Feeding different levels of these compounds (diet B vs diet A; Table 3), and noting changes in bone mineral content (Table 4), served as a validation model. The metabolite compositions of the two different diets were determined to identify relative levels of specific compounds. Those validated by the model are shown in Table 5. [0076].
 The amounts and quantity per kg per day is not described. . The composition contains large number of compounds and metabolites, the data as presented is insufficient to provide any substantial information the amounts of active compounds administered to companion animals as claimed.  Specification does not disclose a specific method for modulation to practice the invention.  
Specification discloses in tables 4 and 5: Bone mineral content in response to diet A and Diet B.
Example 2 (25(OH) Vitamin D3) [0077]. (Tables 6 and 7).
[0077] Metabolite correlations with 25(OH) vitamin D3 were determined based on plasma metabolomics (Table 6). This provided a predictive model of compounds which can influence 25(OH) vitamin D3 either positively or negatively. Feeding different levels of these compounds (diet B vs diet A; Table 7), and noting changes in 25(OH) vitamin D3 (Table 8), served as a validation model. The metabolite compositions of the two different diets were determined to identify relative levels of specific compounds. Those compounds validated by the model are shown in Table 9). 

Response to Remarks
Applicants response file on 08/03/2021 is acknowledged.  Claim 16 was cancelled.  Since claims were amend therefore 112 (a) rejection was withdrawn.   
It appears that appellant’s arguments are against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.
Applicants argues that “Dunkel merely teaches this taste effect in humans”.  Therefore, Dunkel does not have motivated to one skilled in the art without any hind side to add the metabolite gamma-glutamylleucine to the pet food composition. Moreover, even if the skilled artisan would have attempted this modification of Frantz proposed by the Patent Office, the skilled artisan would not have had a reasonable expectation of success for such an attempt.”
Examiner respectfully disagrees because there many food ingredients which are taken by humans and animals. For example, vitamin D.
Shimala was applied to address addition of ethanolamine. 
Gamma-glutamylleucine, also known as gamma-glutamyl-leucine, (d,l)-isomer or L-gamma-glu-L-leu, is a member of the class of compounds known as dipeptides. Dipeptides are organic compounds containing a sequence of exactly two alpha-amino acids joined by a peptide bond. Gamma-glutamylleucine is slightly soluble (in water) and a moderately acidic compound (based on its pKa). Gamma-glutamylleucine can be found in soft-necked garlic, which makes gamma-glutamylleucine a potential biomarker for the consumption of this food product.
	It appears that Applicants invention in this case was pet food containing vitamin D compounds as disclosed in  summary of the invention and which was presented in original claims.  The present disclosure relates generally to pet food compositions; methods of minimizing costs associated with production of a pet food; methods of enhancing nutritional benefit of a pet food; and methods for modulating at least one of bone mineral content, 25(OH) vitamin D3, or 1,25(OH).sub.2 vitamin D3 in a companion animal. Specifically, the present disclosure relates to metabolites for modulating at least one of bone mineral content, 25(OH) vitamin D3, or 1,25(OH).sub.2 vitamin D3 in a companion animal.  (Summary)  [0003].
Amendments in claims are entered. Applicant’s arguments were fully considered but were not found persuasive.  The Examiner respectfully disagrees with the arguments.   Applicant’s arguments for 112 (a) and obviousness rejections were fully considered but were not found persuasive.   Following reasons apply:
Gamma-glutamylleucine, also known as gamma-glutamyl-leucine, (d,l)-isomer or L-gamma-glu-L-leu, is a member of the class of compounds known as dipeptides. Dipeptides are organic compounds containing a sequence of exactly two alpha-amino acids joined by a peptide bond. Gamma-glutamylleucine is slightly soluble (in water) and a moderately acidic compound (based on its pKa). Gamma-glutamylleucine can be found in soft-necked garlic, which makes gamma-glutamylleucine a potential biomarker for the consumption of this food product. Gamma-glutamylleucine can be found primarily in blood and feces.
Claims 1 as presented allows various ingredients can be added.  In the first four lines comprising appears 3 times. 
	Applicants are arguing each reference separately, while the office action was made in combination of three references. It appears that applicant's arguments are based on against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Frantz teaches food compositions for companion animals. It teaches metabolite creatine in the composition. (Details cited in office action).  WO 2011/011472 teaches nutrition system for a companion animal as food packets containing protein fiber, fat and other ingredients. [0002]. Pets can be dog or cat [0023] and [0024], Pet food contains one or more fat, protein, carbohydrate, fiber, vitamins and minerals [0032]. Amounts and range of the ingredients are also taught. [0033- [0037].  
Election of Invention
Previously, Applicants elected without traverse in a response file don dated 09/20/2019

    PNG
    media_image3.png
    282
    592
    media_image3.png
    Greyscale

Previously, no traversal was pointed out in the response, election is considered without traverse (MPEP 818.01(a)).  Restriction was made FINAL.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABIHA N QAZI/
Sabiha N. Qazi, Ph.D.Primary Examiner, Art Unit 1628